Citation Nr: 1446802	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss, rated 0 percent prior to December 2012, and as 30 percent as of December 13, 2011.

2.  Entitlement to an effective date earlier than July 17, 2008, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 21, 2010, for the grant of service connection for tinnitus.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that granted service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 30 percent for bilateral hearing loss and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for bilateral hearing loss was not received within one year of the Veteran's discharge from service or until July 17, 2008.

2.  A claim of entitlement to service connection for tinnitus was not received within one year of the Veteran's discharge from service or until June 21, 2010.

3.  For the entire period on appeal, the Veteran has had no less than Level VII hearing impairment in the right ear and Level V hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 17, 2008, for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to June 21, 2010, for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2013).

3.  For the entire period on appeal, the criteria for a 30 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.85, 4.86 (c), Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The appeal for an increased rating for bilateral hearing loss, and the appeals for an earlier effective date for the grants of service connection for bilateral hearing loss and tinnitus arise from the Veteran's disagreement with the effective date assigned after the grant of service connection for these disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Claims

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets certain requirements of will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2013).  

Evidence from a private physician or lay man will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Bilateral Hearing Loss

On July 17, 2008, VA received the Veteran's initial claim for service connection for hearing loss.

A February 2012 rating decision granted service connection for bilateral hearing loss, effective July 17, 2008, the date of receipt of the claim for service connection hearing loss.  

In a June 2008 statement received in conjunction with the claim for service connection, the Veteran reported that he was first diagnosed with hearing loss during private treatment in 1975.  Therefore, he requested that he be granted service connection for hearing loss "retroactive to 1975."  Private treatment records dated in June 1975 show that the Veteran was diagnosed with mild bilateral high frequency sensorineural hearing loss consistent with noise exposure.

The record supports the Veteran's contention that he had hearing loss long before he filed his claim in July 2008.  However, the applicable law and regulations provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

There has been no contention or evidence that there was a claim filed with VA for service connection for hearing loss prior to July 17, 2008.  Furthermore, there is no communication of record that the Board can construe to constitute a claim, formal or informal, prior to July 17, 2008.  Entitlement arose prior to the date of claim.  Because the date of claim is later, the date of receipt of the claim controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32 (1998).

As the Veteran did not submit a claim for service connection for hearing loss prior to July 17, 2008, and there is no prior communication in the record that could be considered an informal claim for VA compensation for the same, that is the earliest possible effective date.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Therefore, the Board finds that there is no basis upon which to grant an effective date earlier than July 17, 2008, for entitlement to service connection for bilateral hearing loss.

The Board finds that the preponderance of the evidence is against the claim for earlier effective date and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

On July 17, 2008, VA received the Veteran's initial claim for service connection for hearing loss.  There was no indication that he also intended to file a claim for tinnitus at that time.  The Veteran does not dispute this fact.  Furthermore, VA treatment records show that the Veteran denied having tinnitus in May 1990, April 2008, and during a VA audiology examination in May 2009.  In fact, the Veteran never filed a formal claim for service connection for tinnitus.  Rather, a private treatment record received on June 21, 2010, indicates that the Veteran was diagnosed with tinnitus, which the examining physician opined was related to service noise exposure.  

Consequently, a February 2012 rating decision granted service connection for tinnitus, effective June 21, 2010, the date entitlement was shown, based on the private treatment records received on June 21, 2010.  

The Veteran has not indicated why he disagrees with the effective date assigned for the grant of service connection for tinnitus.  However, to the extent that the does, he is competent to report that he experienced tinnitus long before he was diagnosed with the disorder in June 2010, as that is a disorder that is experienced through his senses.  However, the applicable law and regulations provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

There has been no contention or evidence that there was a claim for service connection for tinnitus prior to June 21, 2010, and the Board cannot construe any document of record prior to June 21, 2010, to constitute a claim, formal or informal, for service connection for tinnitus.  In this case entitlement likely arose prior to the date of claim.  Because the date of claim is later, that date controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32 (1998).

As the Veteran did not submit a claim for service connection for tinnitus prior to June 21, 2010, and there is no prior communication in the record that could be considered an informal claim for VA compensation for tinnitus, that is the earliest possible effective date.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Therefore, the Board finds that there is no basis upon which to grant an effective date earlier than June 21, 2010, for entitlement to service connection for tinnitus.

The Board finds that the preponderance of the evidence is against the claim for earlier effective date and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2013).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2013).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2013).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

Analysis

A February 2012 rating decision granted service connection for bilateral hearing loss.  A 0 percent rating was assigned, effective July 17, 2008, and a 30 percent rating was assigned, effective December 13,2011.  The Veteran contends that his bilateral hearing loss should be rated higher.

The 0 percent rating was assigned based on the results of a May 2009 VA examination.  The following audiometric findings were reported:




HERTZ


1000
2000
3000
4000
RIGHT
20
45
50
60
LEFT
20
55
60
65

The averages pure tone thresholds were 43.75 in the right ear and 50 in the left ear.  The examiner noted that speech recognition scores for both ears were too unreliable to score.  The examiner did not give a clear rationale for the conclusion that the speech recognition scores were unreliable.  The examiner stated that the Veteran s speech recognition scores were considered to be unreliable and valid results could not be obtained.  The examiner further noted that the Veteran was able to converse and understand the clinician for case history and testing instructions.  The examiner requested that the Veteran be rated only on pure tone results.

If the Veteran's hearing was rated on pure tone results only, under the criteria of 38 C.F.R. § 4.85(c) and Table VIA, which rate hearing impairment based only on puretone threshold average, applying values noted above to the rating criteria would result in a numeric designation of level II in the right ear and level III in the left ear.  38 C.F.R. § 4.85, Table VIA (2013).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

At a December 2011 VA audiology examination, the following audiometric findings were reported:



HERTZ



1000
2000
3000
4000
RIGHT
50
90
85
90
LEFT
55
70
65
70

The average pure tone thresholds were 78.75 in the right ear and 65 in the left ear.  The examiner did not give speech discrimination scores for either ear, noting that speech discrimination scores were not appropriate for the Veteran because of reasons such as language difficulties, cognitive problems, inconsistent speech discrimination scores, that mad combined use of puretone average and speech discrimination scores inappropriate.

Because the examiner certified that the use of the speech discrimination test was not appropriate for the Veteran, his hearing should be rated under the criteria of 38 C.F.R. § 4.85(c) and Table VIA, which rate hearing impairment based only on puretone threshold average.  Applying those values to the rating criteria results in a numeric designation of level VII in the right ear and level V in the left ear.  38 C.F.R. § 4.85, Table VIA (2013).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 30 percent.

The Board finds that, as the Veteran's attorney argues in his February 2013 statement, unlike the December 2011 examiner, the May 2009 examiner did not provide an explanation or rationale for the conclusion that the Veteran's speech discrimination scores were not valid and unreliable.  Therefore, the Board finds that the May 2009 examiner's findings are inadequate.  The Board also notes that private audiological examinations conducted earlier in 2008 and 2009 suggest more severe hearing loss than what was found on VA examination in May 2009.  However, those private findings are incomplete for rating purposes as it is unclear what methodology was used to determine the findings, and whether the Maryland CNC list was used.  The Board is only considering entitlement to a 30 percent rating in this decision and remand any claim for a higher rating.

Accordingly, the Board finds that the only reliable findings with regard to the Veteran's bilateral hearing loss come from the December 2011 and January 2013 VA examinations, which show that the Veteran had bilateral hearing loss commensurate with a rating of 30 percent when applied to 38 C.F.R. § 4.85, Table VI A and Table VII.

Accordingly, resolving reasonable doubt in favor the Veteran, the Board finds that for the entire period on appeal, from the effective date of service connection of July 17, 2008, the Veteran has had bilateral hearing loss that meets the criteria for a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the Board is granting a 30 percent rating for the Veteran's bilateral hearing loss effective July 17, 2008, the effective date of service connection, the issue of entitlement to an effective date earlier than December 13, 2011, for the grant of a 30 percent rating for bilateral hearing loss is moot.  The Board is remanding the claim for a rating in excess of 30 percent or for any extraschedular rating.
ORDER

An initial 30 percent rating for bilateral hearing loss is granted, effective July 17, 2008.  

An effective date prior to July 17, 2008, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to June 21, 2010, for the grant of service connection for tinnitus is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Veteran's last VA examination of record was in January 2013.  The Veteran reported in his February 2013 claim for a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU), that his hearing loss prevented him from working, and in a July 2013 statement, he reported that his hearing was getting worse, in that he could not communicate with people in person and telephone conversations were not possible unless someone translated the conversation for him.

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because of the Veteran's claims of increased symptomatology, a more current VA audiology examination is needed to determine the current severity of bilateral hearing loss.

A claim for TDIU is an element of claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  
Where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As noted above, the Veteran contends that his bilateral hearing loss prevents him from working.  The December 2011 VA examiner noted that the Veteran's hearing loss had a significant effect on his ability to work, and more recently, the January 2013 VA examiner concluded that the Veteran's hearing loss would affect his ability to maintain substantial employment.  The denied the Veteran's claim for a TDIU and the Director of Compensation Service opined that the Veteran's bilateral hearing loss did not meet the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(b).  The Board finds that the claim for TDIU is inextricably intertwined with the issue of entitlement to an increased rating for bilateral hearing loss, which is being remanded, and cannot be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Board notes that there are no treatment records VA or private, associated with the record dated after October 2012.  As this case is already being remanded for further development, the RO should obtain any additional treatment records that may be relevant to the remaining claims on appeal.  

The appellant is notified that it is the appellant's responsibility to report for scheduled examinations and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request that the Veteran provide the names and addresses of any health care providers who have provided treatment for bilateral hearing loss.  After acquiring that information and obtaining any necessary authorization, obtain and associate the records of that treatment with the record. 

2.  Obtain any outstanding VA medical records dated from October 2012, including records from the VA Medical Center in Providence, Rhode Island.

3.  Then, schedule the Veteran for a VA audiology examination to assess the severity of bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide audiological results and should state whether or not those results are valid for rating purposes.  If not, the examiner should explain why not.  After examining the Veteran and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of hearing loss disability on the Veteran's occupational functioning and daily activities.  The examiner should also provide an opinion as to whether bilateral hearing loss would prevent the Veteran from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.  A clear rationale for all opinions and conclusions expressed must be provided.  

4.  Then, readjudicate the claims for an increased rating for his bilateral hearing loss and TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


